FEIKENS, District Judge,
dissenting.
In this case, the Court decides that Juana and Luis Mendoza did not violate 8 U.S.C. § 1324(a)(1)(B) when they transported known illegal aliens from Texas to Kentucky for the admitted purpose of getting the aliens construction jobs in Covington, Kentucky. This journey was prompted by Luis Mendoza’s relocation of his construction company to Covington. Brief for Claimants-Appellants, Juana Alaya Mendoza and Luis Mendoza at page 1. The Court finds that no violation occurred because the Mendozas did not specifically intend to support their passengers’ illegal presence in the United States; the Mendo-zas merely meant to promote the illegal aliens’ well-being here. I respectfully dissent from this portion of the Court’s opinion.
8 U.S.C. § 1324 creates criminal penalties for:
(1) Any person who—
(B) knowing or in reckless disregard of the fact that an alien has come to, entered, or remains in the United States in violation of law, transports, or moves or attempts to transport or move such alien within the United States by means of transportation or otherwise, in furtherance of such violation of law;
8 U.S.C. § 1324(a)(1)(B).
This statute explicitly requires one mental element, i.e., defendants must have known or recklessly disregarded their passengers’ illegal status. Defendants admit that they knew that their passengers were in the United States illegally. Now the majority adds a second mental requirement to § 1324; defendants must also have specifically intended to further their passengers’ presence in the United States.
The majority says that United States v. Merkt, 764 F.2d 266 (5th Cir.1985) adopted and clarified the intent-based approach, which the majority now implements. However, Merkt is not a precedent for the type of intent requirement which the majority adds to § 1324. Defendant Merkt argued that she had been stopped while driving illegal aliens to an INS office, for the purpose of helping them apply for political asylum. Id. at 270. In reversing the district court’s intent instruction, the Fifth Circuit stated:
If the jury should find as a fact that Merkt intended to present the aliens to the proper officials so that they could seek legal status in this country, it should find that she did not have the requisite criminal intent necessary for a conviction under § 1324. By definition, a person intending to assist an alien in obtaining legal status is not acting ‘in furtherance of’ the alien’s illegal presence in this country.
United States v. Merkt, supra, 764 F.2d at 272. Merkt’s intent-based inquiry does not resemble the instant case. The Fifth Circuit did not adopt a general intent test. It limited its holding to the unique facts before it.
I also respectfully disagree with the majority’s application of its intent test. By transporting illegal aliens for the admitted purpose of getting construction jobs for them, defendants clearly intended to further the aliens’ illegal presence. Notwithstanding its acknowledgment that employ*953ment can support aliens financially, providing them with daily necessities and hope, thereby furthering the aliens’ illegal presence here, the majority finds that defendants did not intend to further their passengers’ presence in the United States. I disagree. I find that Juana and Luis Mendoza intended to further the aliens’ illegal presence when the Mendozas drove them across the country for the purpose of getting them construction work in Covington.
The majority relies on several factors to help it erroneously conclude that defendants did not intend to further their passengers’ presence here. These factors include: the facts that defendants were related to some of their passengers, defendants did not harbor or conceal their passengers, and defendants did not conceal their passengers’ illegal status or require payment for the transportation. These factors are irrelevant to the question whether defendants intended to further the aliens’ presence. Because the Court has taken these factors out of context, it has reached a wrong result.
The Court has cited United States v. Perez-Gomez, 638 F.2d 215 (10th Cir.1981), as the first source of the factors on which it now relies. That case, however, used the concealment and harboring factors to determine whether Perez-Gomez had acted with knowledge of the status of the aliens” he had transported. Id. at 216 (emphasis added). The fact that Perez-Gomez had attempted to conceal his passengers was relevant to the question of whether he knew they were in the United States illegally. In contrast, concealment casts no light on the question whether the Mendo-zas intended to further their passengers’ presence in the United States. Taken out of context in this way, the Perez-Gomez factors make no sense in this case.
The majority’s second source of factors is United States v. Salinas-Calderon, 585 F.Supp. 599 (D.Kansas 1984) rev’d on other grounds, 728 F.2d 1298 (10th Cir.1984). The judge in that case also misunderstood Perez-Gomez, supra. The district court in Salinas-Calderón believed that, “The [Perez-Gomez ] Court enumerated these facts [regarding concealment and harboring] and held they amply demonstrated that the defendant acted in furtherance of the aliens’ illegal presence (citations omitted)”. Id. at 602.
After enumerating these factors, however, Perez-Gomez stated that:
The evidence amply demonstrates Perez-Gomez’s concern that the aliens be kept secreted to avoid suspicion, and the transportation of the aliens from Los An-geles to Kansas, en route to Chicago, sufficiently furthers the aliens’ illegal presence in the United States to meet the requirements of the statute. See U.S. v. Moreno, 561 F.2d 1321 (9th Cir.1977).
United States v. Perez-Gomez, supra, 638 F.2d at 218-19. The Court in Perez-Gomez held that by concealing and harboring aliens, the defendant demonstrated his concern for avoiding suspicion and therefore his knowledge of his passengers’ illegal status. Transporting aliens across the country satisfied the furtherance requirement in Perez-Gomez. The Court in Salinas-Calderón mistakenly thought that Perez-Gomez had used these factors regarding concealment to decide whether Perez-Gomez had furthered his passengers’ presence. The majority now makes a similar mistake.
The majority has relied on factors designed to test a defendant’s knowledge of his passengers’ illegal status, to decide whether the Mendozas intended to further their passengers’ presence. By applying irrelevant factors taken out of context, the majority has reached the wrong conclusion.
Reliance on these factors only makes sense in the present context if the majority is attempting to distinguish those defendants involved in “a smuggling operation or some other form of illicit transportation from those ‘American citizens who come into daily contact with undocumented aliens and who, with no evil or criminal intent, intermingle with them socially or otherwise.’ ” At page 950, citing U.S. v. Moreno, 561 F.2d 1321, 1323 (9th Cir.1977). This inquiry impermissibly collapses the statutory elements of § 1324. This statute does not only apply to defendants who fur*954ther an alien’s presence by running a smuggling operation. Such conclusory la-belling avoids the broader, and admittedly harsher, considerations which § 1324 imposes upon this Court.
Rather than adding a new intent requirement to § 1324 as the majority has done, I would look to the clear language of the statute. Section 1324(a)(1)(B) prohibits the transportation of those known to be illegal aliens. This transportation must further the illegal alien’s presence in the United States. While not all transportation in the employment context furthers an alien’s presence, U.S. v. One 1982 Toyota Sr 5 Pick-Up, 642 F.Supp. 335, 337 (N.D.Illinois 1986), citing U.S. v. Fierros, 692 F.2d 1291, 1295 (9th Cir.1982), cert. denied, 462 U.S. 1120, 103 S.Ct. 3090, 77 L.Ed.2d 1350 (1983), transportation to jobs must be carefully examined. As the majority notes, employment furthers an alien’s presence here.
The Mendozas took these illegal aliens to Covington to get them construction jobs. They went to Covington because Luis Mendoza relocated his construction company there. See Brief for Claimants-Appellants, supra, at page 1. These facts clearly imply that the Mendozas transported the aliens to work for this company.
An employer’s offer of employment to known illegal aliens, combined with the transportation of aliens, sufficiently furthers their presence to violate § 1324(a)(l)(B)’s predecessor, § 1324(a)(2). United States v. Shaddix, 693 F.2d 1135, 1139 (5th Cir.1982). See also United States v. One 1985 Ford F-250 Pickup, 702 F.Supp. 1304, 1307-08 (E.D.Mich.1988). (The fact that the defendant played a significant role in arranging and providing for employment of illegal aliens would, if proved, indicate that defendant furthered the aliens’ presence.) If the Mendozas did intend to employ the aliens in Covington, under U.S. v. Shaddix, supra, they furthered the aliens’ presence in the United States. Even in the unlikely event that the Mendozas did not harbor this intention, I find that they furthered the aliens’ presence by driving them across the country for the purpose of getting them construction work in Covington. I would affirm the district court’s grant of summary judgment for plaintiff.